Citation Nr: 1128464	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from March 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his PTSD has increased in severity and is now productive of symptoms that warrant more than a 50 percent evaluation.  He states that although he is employed as a fireman, he is missing time at work and making mistakes.  The Veteran states that he receives weekly treatment and takes medication.  On his substantive appeal he indicated that he had additional evidence to submit, however, nothing more was added to the record prior to it coming to the Board.

At the most recent VA examination in January 2007, the Veteran reported that he receives regular treatment at a VA facility, and he was also seeing a private psychologist approximately three times a month. 

The only treatment records in the claims folder are VA treatment records dating from April 2006 to October 2006.  A January 2007 letter from the private psychologist, J.A.G.; Ph.D., describing the Veteran's condition is in the claims folder, but there has not been an attempt to obtain the treatment records from this psychologist.  The Board believes that an attempt must be made to obtain these records, as well as more recent records of the Veteran's treatment from the VA.  

In addition, the January 2007 examiner notes that the Veteran's symptoms are at least as severe as before and "possibly worse."  Given that this is not only the most recent VA examination of record but also the most recent medical evidence of record, given that the only previous VA examination was conducted in October 2003, and given that the only other medical evidence is the VA treatment records from April 2006 to October 2006 and the January 2007 letter, the Board finds that the evidence is insufficient to accurately assess the current severity of the Veteran's PTSD.  Therefore, the Board finds that the Veteran should be scheduled for a new VA PTSD examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records pertaining to the treatment of the Veteran's PTSD dating from October 2006 to the present.  Associate these records with the claims folder.  

2.  After obtaining the necessary permission from the Veteran, contact Dr. J.A.G. and obtain all records pertaining to the treatment of the Veteran's PTSD. Associate these records with the claims folder.  

3.  Contact the Veteran and provide him with an opportunity to submit any evidence he believes will support his contention that he has been regularly missing work due to his PTSD.  

4.  After the evidence requested above has been obtained or determined to be unobtainable, schedule the Veteran for a VA PTSD examination.  The claims folder should be provided to the examiner for use in the study of the Veteran.  All indicated tests and studies should be conducted.  The examination report should include the Veteran's score on the Global Assessment of Functioning (GAF) scale, along with an explanation of this score.  The examiner should state if the Veteran has occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas; or total occupational and social impairment.  The Veteran's symptomatology that results in this level of impairment should be identified.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

